Title: To Benjamin Franklin from Sartine, 7 March 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


a Versailles ce 7. mars 1779.
J’ai reçu, Monsieur, la lettre que vous m’avez fait l’honneur de m’écrire relativement aux Prisonniers des Etats Unis, detenus dans la rade de Brest. Je renouvelle les ordres que j’avois dejà donné pour faire transferer ces Prisonniers qui n’ont pu l’être plustôt parcequ’il regnoit des Maladies épidemiques à Dinan, mais il seront incessamment conduits au Chateau de Fougéres.
J’ai l’honneur d’être avec la Consideration la plus distinguée, Monsieur, Votre très humble et très obeissant Serviteur
(signé) De Sartine.
Mr. Franklin.
